                     Case 21-14649          Doc 18       Filed 07/30/21      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MARYLAND
                                      Greenbelt Division


In re: Mahmoud Musa Abulhawa,                                          Case No.: 21-14649
                                                                       Chapter 13
                          Debtor.


                            MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Bankruptcy Rule 9010-3(b) of this Court, and Local Rule 101.1(b) of the

U.S. District Court for the District of Maryland, Paige Levy Smith, Esquire (the “Movant”), a

member in good standing of the Bar of this Court, moves for the admission of Klementina V.

Pavlova, Esquire to appear pro hac vice in the above captioned case as counsel for Kapitus

Servicing, Inc. f/k/a Colonial Funding Network, Inc., as servicing agent for Strategic Funding

Source, Inc., d/b/a Kapitus.

        Movant and proposed admittee respectfully certify as follows:

        1.       The proposed admittee is not a member of the Bar of Maryland.

        2.       The proposed admittee does not maintain a law office in Maryland.

        3.       The proposed admittee is a member in good standing of the State Bar of Virginia

and is admitted to practice in the United States District Court for the Eastern District of Virginia;

the United States District Court for the Western District of Virginia; the United States Bankruptcy

Court for the Eastern District of Virginia; the United States Bankruptcy Court for the Western

District of Virginia.



Paige Levy Smith, MD Fed. Bar No. 19912
SANDS ANDERSON PC
1497 Chain Bridge Road, Suite 300
McLean, Virginia 22101-5728
Tel. 703.893.3600
 Counsel for Kapitus Servicing, Inc. f/k/a Colonial Funding Network, Inc.,
as servicing agent for Strategic Funding Source, Inc., d/b/a Kapitus
                  Case 21-14649        Doc 18      Filed 07/30/21      Page 2 of 2




       4.      During the twelve (12) months immediately preceding the filing of this motion, the

proposed admittee has been admitted pro hac vice in this Court in In re Mahmoud Musa Abulhawa,

Case No.: 20-18036.

       5.      The proposed admittee has never been disbarred, suspended, or denied admission

to practice law in any jurisdiction.

       6.      The proposed admittee is familiar with the Federal Bankruptcy Rules, the Local

Bankruptcy Rules, the Federal Rules of Evidence, and the Maryland Lawyers’ Rules of

Professional Conduct.      The proposed admittee also understands that she is subject to the

disciplinary jurisdiction of this Court.

       7.      Co-counsel for the proposed admittee in this proceeding will be the undersigned

Paige Levy Smith, Esquire, who has been formally admitted to the bar of the U.S. District Court

for the District of Maryland.

       8.      It is understood that admission pro hac vice does not constitute formal admission

to the Bar of the U.S. District Court for the District of Maryland.

       9.      The $100.00 fee for admission pro hac vice will be paid to the Court.

       10.     We hereby certify under penalties of perjury that the foregoing statements are true

and correct.

Date: July 30, 2021

  /s/ Paige Levy Smith                                 /s/ Klementina V. Pavlova
  Paige Levy Smith, MD Fed. Bar No. 19912              W. Ashley Burgess (admitted pro hac vice)
  SANDS ANDERSON PC                                    Klementina V. Pavlova (admitted pro hac vice)
  1497 Chain Bridge Road, Suite 300                    SANDS ANDERSON PC
  McLean, VA 22101-5728                                P.O. Box 1998
  Tel. 703.893.3600                                    Richmond, VA 23218-1998
  Counsel for Kapitus Servicing, Inc. f/k/a Colonial   Tel. 804.648.1636
  Funding Network, Inc., as servicing agent for        Counsel for Kapitus Servicing, Inc. f/k/a
  Strategic Funding Source, Inc., d/b/a Kapitus        Colonial Funding Network, Inc., as servicing
                                                       agent for Strategic Funding Source, Inc., d/b/a
                                                       Kapitus
